                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

ROBERT TAYLOR BLUHM,

                    Petitioner,                   Case No. 1:19-cv-625
v.                                                Honorable Paul L. Maloney
RANDEE REWERTS,

                    Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   August 22, 2019                          /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
